      Case 5:20-cv-00050-RV-HTC Document 14 Filed 07/17/20 Page 1 of 2
                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION



DUANE E ADAMS,
      Petitioner,

v.                                                    Case No. 5:20cv50-RV-HTC

MARK INCH,
      Respondent.
                                           /

                                      ORDER

       This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 13) that this case should be transferred to the Middle District

of Florida. The parties were given an opportunity to object, but no objections have

been filed.     Upon consideration, I have determined that the Report and

Recommendation should be adopted. Accordingly, it is

      ORDERED that:

      1.      The Magistrate Judge’s Report and Recommendation (Doc. 13) is

              adopted and incorporated by reference in this Order.

      2.      The Respondent’s Motion to Transfer (ECF Doc. 8) is GRANTED.
      Case 5:20-cv-00050-RV-HTC Document 14 Filed 07/17/20 Page 2 of 2
                                                                            Page 2 of 2


      3.    The clerk is directed to transfer this case to the United States District

            Court for the Middle District of Florida and to close the file in the

            Northern District case.

      DONE AND ORDERED this 16th day of July, 2020.

                           s/ Roger Vinson                 /
                           ROGER VINSON
                           SENIOR UNITED STATES DISTRICT JUDGE




Case No. 5:20cv50-RV-HTC
